Title: From George Washington to Major General Israel Putnam, 27 December 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Valley Forge 27th Decemr 1777.

I am favd with yours of the 16th instant from the Sawpitts. I am glad to find that matters are not as represented in Colo. Drakes memorial, and my only wish is that the people may be protected as far as circumstances will permit without detriment to the public cause.
I am exceedingly sorry to hear of the misfortune that has befallen Colo. Webb and Colo. Eli, and I can only hope that our loss is not greater than had come to your knowledge at the time of writing. I have

ever been averse to these small excursions, especially when they divert our attention from more material Objects. And as I think more solid advantages will arise from carrying on the Works upon the River than now and then attempting the destruction of part of the Enemy’s Stores, my wish is that the Troops may be kept steadily to work, except such as are necessary to patroll towards the plains and keep small parties from ravaging.
If General Gates should have come down to Fishkill, or if he should not, if Genl Parsons remains there, I have no objection to your going home for a time to look after your private affairs.
Before you leave the post be pleased to make me an exact return of the Strength distinguishing the Continental particularly from the Militia. I wish you a happy sight of your remaining family and am Dear Sir Yr most obt Servt.
